PER CURIAM.
On a consolidated trial for the two offenses of breaking and entering and resisting an officer with violence to his person, the appellant was convicted and sentenced to seven years imprisonment. While so serving he petitioned the criminal court of record under Criminal Rule 1, F.S.A. Ch. 924 Appendix. He sought relief on the ground that no preliminary hearing was had and because the indictment papers were not furnished him. The trial court summarily denied the petition. In so ruling the trial judge did not commit error, and we affirm. A preliminary hearing was not essential to due process and a fair trial. No prejudice was shown to have resulted from its absence. Wooten v. State, Fla.App.1964, 163 So.2d 305; Hoffman v. State, Fla.App.1964, 169 So.2d 38. The statutory provisions for furnishing a copy of an indictment or information contemplate an application therefor. §§ 906.28 and 940.04, Fla.Stat., F.S.A. The trial judge correctly viewed as insufficient an allegation that copies were not supplied, without alleging application and refusal.
Affirmed.